              Case 3:17-cv-00601-MHL Document 123-1 Filed 06/06/19
                                                               j Page 1 of 1 PageID# 2176
         CLERK'S OFFICE                                      O                                 Hasler           FIRST-CLASS MAIL

UNITED STATES DISTRICT COURT
                                                                                               04/03/2019
  EASTERN DISTRICT OF VIRGINIA
                                                                                               KSIIMSKGEI       $00,502
701 EAST BROAD STREET,SUITE 3000
  RICHMOND,VIRGINIA 23219-3528
                                                                                                                  ZIP 23219
         OFFICIAL BUSINESS   ?                                                                                  011D11648210


                                         i\V



                                               I L
                    /
           Susan pl, Lutzke
           2608 Leisure Drive, Apt. B                 NIXIE             a08        F£     1             0005/28/19
           Ft. Cqllins, CO 80525                                  __RE_TURN _Tq SE_NDER__
                                                           N0 i   L? u; i_ i V t R Att L Ci   Ats ADUKC;S:itU
                                                                      UNABLE          TO      FORWARD
                                               0#^     B    232x9352899                       ^X250-04288-03-47
